PLAINTIFF in error here was one of the insurers of the property involved in North River Ins. Co. v. Militello,104 Colo. 28. It was stipulated that the pronouncement in that case should apply also to this; consequently the judgment below is affirmed for the reasons given in that opinion.
Mr. Justice Knous, Mr. Justice Bock and Mr. Justice Burke concur in the conclusion only, it being their view *Page 33 
that the law of the case was settled by the opinion inNorth River Ins. Co. v. Militello, 100 Colo. 343,67 P.2d 625.
MR. JUSTICE FRANCIS E. BOUCK specially concurs.